     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.254 Page 1 of 25



 1    Gerald Singleton (SBN 208783)
      Brody A. McBride (SBN 270852)
 2    Trenton G. Lamere (SBN 272760)
      SINGLETON LAW FIRM, APC
 3    450 A Street, 5th Floor
      San Diego, California 92101
 4    Tel: (619) 697-1330
      Fax: (619) 697-1329
 5    Gerald@SLFfirm.com
      Brody@SLFfirm.com
 6    Trenton@SLFfirm.com
 7    Adam Hepburn (SBN 292736)
      Michael P. Hernandez (SBN 292679)
 8    Elliot Jung (SBN 285491)
      HEPBURN, HERNANDEZ, & JUNG
 9    TRIAL ATTORNEYS
      945 4th Avenue, Suite 201
10    San Diego, California 92101
      Tel: (888) 505-2934
11    Fax: (877) 808-8348
      MHernandez@HHJTrialAttorneys.com
12    AHepburn@HHJTrialAttorneys.com
13    Attorneys for Plaintiff
14                       UNITED STATES DISTRICT OF CALIFORNIA
15                          SOUTHERN DISTRICT OF CALIFORNIA
16     MARIA PALACIOS, individually and as              Case No. 3:20-cv-0450-MMA-DEB
       successor in interest to her deceased son,
17     Ivan Ortiz,
                                                        FIRST AMENDED COMPLAINT
18                  Plaintiff,
19                  v.                                  DEMAND FOR JURY TRIAL
20     COUNTY OF SAN DIEGO; WILLIAM
       GORE; ERIKA FRIERSON; SAN DIEGO
21     COUNTY SHERIFF’S DEPARTMENT
       CHIEF MEDICAL OFFICER; BARBARA
22     ANN V. LEE; ROSA PATRON; and
       CURRENTLY UNKNOWN SAN DIEGO
23     COUNTY SHERIFF’S DEPARTMENT
       PERSONNEL,
24
                   Defendants.
25

26    ///
27    ///
28    ///
                                                    1
       FIRST AMENDED COMPLAINT                                                    20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.255 Page 2 of 25



 1                                     I.     INTRODUCTION
 2          1.     In March 2019, Ivan Ortiz (“Ivan”) was a pretrial detainee in the San Diego
 3    County Central Jail. Because jail staff knew Ivan had a history of mental illness and
 4    suicide attempts, he was being held in the jail’s Psychiatric Stabilization Unit (“PSU”).
 5          2.     While in the PSU on the morning of March 18, 2019, jail staff discovered
 6    Ivan had tried to strangle himself with a noose made from a towel. Ivan told jail staff he
 7    was “feeling sad and depressed” and felt like “ending his life.” Ivan told jail staff he was
 8    hearing voices telling him to hurt and kill himself.
 9          3.     Jail staff moved Ivan to a single-person observation cell within the PSU,
10    equipped with video cameras that allowed for continuous monitoring.
11          4.     At some point, Ivan was given food—in a plastic bag.
12          5.     Jail staff claim they then checked on Ivan later that afternoon, at 2:55 p.m.
13    Jail staff then left Ivan alone, unmonitored, until at least 3:40 p.m.
14          6.     During those forty-five minutes, Ivan took the plastic bag he had been given,
15    got into bed, and covered himself with a sheet. He pulled the plastic bag over his face.
16    And he left it there until he suffocated.
17          7.     When Ivan’s mother, Plaintiff Maria Palacios, heard that her son was in
18    trouble (through a doctor or nurse at UCSD Medical Center), jail staff stonewalled Ms.
19    Palacios. Fully aware her son was dying or dead, jail staff treated Ms. Palacios with
20    coldhearted contempt, refusing to allow her to see, or even know anything about, her son
21    after he was transported to the hospital. Ivan was pronounced dead at the hospital,
22    unaccompanied by a single family member or friend.
23          8.     Ms. Palacios now sues the County of San Diego and San Diego County
24    Sheriff’s Department personnel for damages, pursuant to 42 U.S.C. § 1983 and various
25    other federal and state laws.
26    ///
27    ///
28    ///
                                                     2
       FIRST AMENDED COMPLAINT                                                          20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.256 Page 3 of 25



 1                                II.    JURISDICTION AND VENUE
 2          9.        The Court has subject matter jurisdiction over this action pursuant to 28
 3    U.S.C. §§ 1331, 1343, and 1367, as Plaintiff asserts causes of action arising under 42
 4    U.S.C. § 1983, in addition to California causes of action that arise from the same
 5    controversy giving rise to Plaintiff’s federal claims.
 6          10.       The Court has personal jurisdiction over all Defendants in this action, as all
 7    Defendants are and were, at all times relevant to this complaint, situated, regularly conduct
 8    business, and/or are and were domiciled in the State of California.
 9          11.       Venue is proper in this district, as the events giving rise to this action occurred
10    in the County of San Diego, California, which is located within the Southern District of
11    California.
12                                             III.   PARTIES
13          12.       Plaintiff Maria Palacios (“Plaintiff” or “Ms. Palacios”) is and was, at all times
14    relevant to this complaint, an individual domiciled in California. Maria was decedent Ivan
15    Ortiz’s mother. In addition to suing individually for damages arising from Ivan’s death,
16    Maria sues as Ivan’s sole successor in interest to prosecute those claims which survived
17    Ivan’s death. See Cal. Civ. Proc. Code § 377.30.
18          13.       Defendant County of San Diego (“County”) is and was, at all times relevant
19    to this complaint, a municipal entity duly organized under California law. The San Diego
20    County Sheriff’s Department (“Department”) is the chief law enforcement agency for the
21    County. The Department manages and operates the San Diego Central Jail (“Central Jail”)
22    and was, at all times relevant to this complaint, responsible for the policies, procedures,
23    practices, and customs of the Central Jail, as well as for the hiring, training, supervision,
24    discipline, actions, and inactions of the County’s agents and/or employees working in the
25    Central Jail.
26                    a. William Gore (“Gore”) is and was, at all times relevant to this complaint,
27                       an individual and the San Diego County Sheriff, the highest position in
28                       the Department.      Gore was, at all times relevant to this complaint,
                                                        3
       FIRST AMENDED COMPLAINT                                                                20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.257 Page 4 of 25



 1                   ultimately responsible for the hiring, screening, training, retention,
 2                   supervision, discipline, counseling, and control of all Department
 3                   personnel, including all detention officers and medical staff in the Central
 4                   Jail. Gore is and was, at all times relevant to this complaint, a final
 5                   policymaker for the County and Department, responsible for the County’s
 6                   and Department’s policies, procedures, practices, and customs pertaining
 7                   to the County jails, detentions, and the provision of adequate medical
 8                   services (including mental-health services) to those in County custody.
 9                b. Erika Frierson (“Frierson”) is and was, at all times relevant to this
10                   complaint, an individual and a Department Commander, responsible for
11                   overseeing the Medical Services Division of the Department’s detention
12                   operations. Frierson is and was, at all times relevant to this complaint, a
13                   final policymaker for the County and Department, responsible for the
14                   County’s and Department’s policies, procedures, practices, and customs
15                   pertaining to the County jails, detentions, and the provision of adequate
16                   medical services (including mental-health services) to those in County
17                   custody.
18                c. Barbara Ann V. Lee (“Lee”) is and was, at all times relevant to this
19                   complaint, an individual and the Department’s Medical Services
20                   Administrator, responsible for overseeing the Medical Services Division
21                   of the Department’s detention operations. Lee is and was, at all times
22                   relevant to this complaint, a final policymaker for the County and
23                   Department, responsible for the County’s and Department’s policies,
24                   procedures, practices, and customs pertaining to the County jails,
25                   detentions, and the provision of adequate medical services (including
26                   mental-health services) to those in County custody.
27          14.   Defendant San Diego County Sheriff Chief Medical Officer (“Chief Medical
28    Officer”) is and was, at all times relevant to this complaint, an individual and the
                                                  4
       FIRST AMENDED COMPLAINT                                                         20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.258 Page 5 of 25



 1    Department’s Chief Medical Officer, responsible for overseeing the Medical Services
 2    Division of the Department’s detention operations. Chief Medical Officer is and was, at
 3    all times relevant to this complaint, a final policymaker for the County and Department,
 4    responsible for the County’s and Department’s policies, procedures, practices, and
 5    customs pertaining to the County jails, detentions, and the provision of adequate medical
 6    services (including mental-health services) to those in County custody. The true name of
 7    Chief Medical Officer is currently unknown to Plaintiff. If/when Plaintiff learns Chief
 8    Medical Officer’s identity, Plaintiff will seek leave to amend this pleading accordingly.
 9    Chief Medical Officer is sued in his/her individual and official capacities.
10          15.     Defendants Currently Unknown San Diego Sherriff’s Department Personnel
11    (“Currently Unknown Department Personnel”) are individuals whose identities, titles,
12    employment/agency relationships are currently unknown to Plaintiff. These unknown
13    individuals include jail staff, detention officers, medical staff, medical providers,
14    supervisors, employees, agents, contractors, and final policymakers who substantially
15    contributed to the acts and omissions giving rise to the damages claimed herein.
16          16.     Defendants each acted under color of state law, within the scope of their
17    agency and/or employment, and with the full knowledge and consent, either express or
18    implied, of his or her principal and/or employer.
19            IV.    CALIFORNIA GOVERNMENT CLAIMS REQUIREMENTS
20          17.     Plaintiff has complied with the state-law requirements to assert the state-law
21    causes of action alleged in this complaint, including those set forth in California
22    Government Code sections 900 et seq.
23                                          V.     FACTS
24    A.    Jail Staff’s Deliberate Indifference to Serious Medical Risks and Needs
25          18.     From June 9, 2018, through March 18, 2019, Ivan was a pretrial detainee in
26    County custody at Central Jail.
27          19.     County records show, and jail staff actually knew—on March 18, 2019—that
28    Ivan had been diagnosed with schizophrenia and had a history of suicidality. In fact, prior
                                                    5
       FIRST AMENDED COMPLAINT                                                          20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.259 Page 6 of 25



 1    to March 18, 2019, Ivan had at least one documented suicide attempt while in County
 2    custody at Central Jail. Thus, on March 18, 2019, Ivan was being held in Central Jail’s
 3    Psychiatric Stabilization Unit (“PSU”).
 4          20.     On the morning of March 18, 2019, jail staff found Ivan sitting in his PSU
 5    cell with a mark around this neck indicating he had just tried to strangle himself. Jail staff
 6    then found a noose made from a towel in Ivan’s cell. Ivan told jail staff he was “feeling
 7    sad and depressed,” and he felt like “ending his life.” He told jail staff he was hearing
 8    voices telling him to hurt and/or kill himself.
 9          21.     Ivan was moved to a single-person observation cell within the PSU that was
10    equipped with video cameras that allowed jail staff to continuously monitor the cell.
11          22.     At some point, after Ivan was transferred to the single-person observation
12    cell, a currently unknown Department deputy, employee, and/or agent gave Ivan food in
13    a plastic bag.
14          23.     Jail staff claim they then observed Ivan at 2:55 p.m. without issue. Jail staff
15    did not then check on Ivan again until 3:40 p.m. During those forty-five minutes, Ivan
16    suffocated himself.
17          24.     Ivan can be seen on the recorded video footage getting the plastic bag, getting
18    into bed, pulling the sheet over his head, and putting the plastic bag over his face until he
19    suffocated.
20          25.     When jail staff finally checked on Ivan, he was unconscious or dead. 9-1-1
21    was called, and Ivan was transported to UCSD Medical Center. Ivan did not arrive at
22    UCSD Medical Center until about 4:30 p.m.
23          26.     Medical staff at UCSD Medical Center were able to restore Ivan’s heartbeat,
24    but he had been deprived of oxygen for too long. Ivan was pronounced dead at 8:27 p.m.
25          27.     At no point did jail staff attempt to contact Ms. Palacios to inform her of
26    Ivan’s medical emergency. Rather, Ms. Palacios heard the news from a doctor or nurse at
27    UCSD Medical Center who called Ms. Palacios.
28          28.     As soon as she got the news, Ms. Palacios went to UCSD Medical Center
                                                    6
       FIRST AMENDED COMPLAINT                                                            20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.260 Page 7 of 25



 1    with her daughter. Ms. Palacios raced around the hospital desperately trying to find her
 2    son.
 3           29.   As Ivan’s condition continued to deteriorate, a doctor or nurse went to meet
 4    Ivan’s family. They attempted to take Ms. Palacios and her daughter to see Ivan before
 5    he died.
 6           30.   A currently unknown Department deputy, employee, and/or agent outside
 7    Ivan’s room stopped Ms. Palacios and her daughter cold—preventing them from seeing
 8    Ivan one last time before he died.
 9           31.   At this point desperate, Ms. Palacios drove to Central Jail to talk to someone
10    about getting permission to see Ivan at the hospital. She waited over an hour and a half
11    before anyone even addressed her.
12           32.   Eventually, a currently unknown Department deputy, employee, and/or agent
13    finally approached Ms. Palacios to rudely inform her she did not need to keep waiting for
14    a permit to see her son, because she would not be able to see him at all. Ivan was dead.
15           33.   Ms. Palacios and her daughter then returned to the hospital where they were
16    confronted by Patron, a Department detective.
17           34.   Fully aware of Ms. Palacios’ grief, Sheriff’s Deputy Rosa Patron proceeded
18    to rudely interrogate Ms. Palacios and her daughter, causing Ms. Palacios severe
19    emotional distress.
20    B.     County’s and Department’s Deliberate Indifference to Risk of Suicides in
21           County Jails
22           i.    National Commission on Correctional Health Care’s Findings and
23                 Recommendations
24           35.   The National Commission on Correctional Health Care (“NCCHC”) sets
25    standards for health services in correctional facilities, operates an accreditation program
26    for institutions that meet those standards, produces resource publications, conducts
27    educational conferences, and offers certification to correctional health professionals.
28           36.   On November 8, 2016, the Department contracted with NCCHC for
                                                   7
       FIRST AMENDED COMPLAINT                                                          20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.261 Page 8 of 25



 1    assistance regarding compliance with the NCCHC standards for in County jails.
 2          37.    In January 2017, the NCCHC provided a report to the Department after
 3    reviewing the practices of County jails. Of the thirty-eight “essential standards”—all of
 4    which must be met in order to attain accreditation—the Central Jail failed to meet twenty-
 5    six standards.
 6          38.    NCCHC found–among other things–County jails failed to review inmates’
 7    deaths in a timely manner, healthcare providers were not being informed of any results of
 8    death reviews, and there was no formal peer-review process for contract medical providers
 9    or for nurses.
10          39.    NCCHC found the inmate grievances were hard to track, and it was difficult
11    to count and sort the number of medical grievances.
12          40.    NCCHC found there was no central log to track correctional officers’ training
13    requirements on health-related matters.
14          41.    According to NCCHC, a standard on chronic disease services is required to
15    ensure that an inmate/patient suffering from one of nine chronic conditions is identified
16    and enrolled in a chronic disease program based on national clinical protocols. The nine
17    chronic conditions include “major mental illness.”         The County medical providers
18    interviewed by NCCHC stated they were unaware of any chronic disease protocols.
19          42.    NCCHC recommended a responsible physician oversee the development of
20    protocols for all nine chronic diseases identified in the standard.
21          43.    NCCHC recommended a new policy and procedure be implemented, and a
22    new form be used, for providers to better document chronic diseases.
23          44.    NCCHC advised that a central list of chronic-disease patients be available to
24    ensure everyone is treated according to their disease status.
25          45.    NCCHC recommended sufficient and suitable space, supplies, and
26    equipment be available for the Department’s medical, dental, and mental-health services.
27          46.    NCCHC advised suicides may be prevented by implementing prevention
28    efforts and interventions.
                                                    8
       FIRST AMENDED COMPLAINT                                                        20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.262 Page 9 of 25



 1          47.     The County, Gore, Frierson, Chief Medical Officer, Lee, and/or currently
 2    unknown policymakers for the County and the Department on the issue of medical
 3    services, knew of and failed to implement the foregoing recommendations, thus
 4    substantially contributing to Ivan’s death.
 5          ii.     Disability Rights California’s Findings and Recommendations
 6          48.     Disability Rights California (“DRC”) is a nonprofit agency and the largest
 7    disability rights group in the nation. DRC is established under federal law to protect and
 8    advocate for the rights of people with disabilities.
 9          49.     In 2015, DRC opened an investigation into conditions at County jails.
10          50.     In April of 2018, DRC published its finding: “Suicides in San Diego County
11    Jail: A System Failing People with Mental Illness” (“DRC Report”).
12          51.     DRC found “an extremely high number of jail inmates with significant
13    mental health treatment needs.”
14          52.     DRC found “significant deficiencies in County’s suicide prevention
15    practices.”
16          53.     DRC found the “County’s jail system subjects inmates with mental health
17    needs to a grave risk of psychological and other harms by failing to provide adequate
18    mental health treatment.”
19          54.     DRC found “the existing systems of jail oversight have failed” to properly
20    monitor jail conditions, implement suicide-prevention practices, and provide adequate
21    mental-health treatment practices.
22          55.     DRC experts identified twenty-four “Key Deficiencies” and provided forty-
23    six recommendations to address deficiencies in the County’s suicide-prevention and
24    related mental-health treatment delivery efforts.
25          56.     DRC provided nine components a correctional suicide prevention program to
26    be effective, including but not limited to: “Supervision of At-Risk Inmates” and “Suicide
27    Prevention Training.”
28          57.     The County, Gore, Frierson, Chief Medical Officer, Lee, and/or currently
                                                    9
       FIRST AMENDED COMPLAINT                                                        20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.263 Page 10 of 25



 1     unknown policymakers for the County and the Department on the issue of medical
 2     services, knew of and failed to implement the foregoing recommendations, thus
 3     substantially contributing to Ivan’s death.
 4           iii.   National Center on Institutions and Alternatives’ Findings and
 5                  Recommendations
 6           58.    Following the DRC Report, Lindsay Hayes, a project director with the
 7     National Center on Institutions and Alternatives, assessed the suicide-prevention practices
 8     within County jails. His report, “Report on Suicide Prevention Practices within the San
 9     Diego County Jail System” (“Hayes’ Report”), was released in June 2018.
10           59.    Hayes’ Report focused on eight critical components of a suicide prevention
11     policy which include staff training, identification/screening, communication, housing,
12     levels of supervision/management, intervention, reporting, and follow-up/mortality-
13     morbidity review. Based on his on-site assessment, as well as a review of various
14     Department policies and procedures related to suicide prevention, Hayes found several
15     policies inadequate to prevent suicide.
16           60.    Hayes found “[t]he suicide prevention training requirements . . . are vague.”
17     Hayes found that, in 2017, only 31% of deputies and only 73% of medical personnel had
18     received annual suicide prevention training.
19           61.    Hayes found “the conditions for suicidal inmates placed in safety cells and
20     Enhanced Observation Housing (“EOH”) cells were harsher than for those on segregation
21     status,” and that the safety cells are “generally overly restrictive, and seemingly punitive.”
22     Hayes further stated that confining a suicidal inmate to his/her cell twenty-four hours a
23     day only enhances isolation and is anti-therapeutic.
24           62.    Hayes found “various suicide prevention policies provide limited guidance
25     regarding the observation of suicidal inmates, simply stating that custody personnel are
26     required to provide direct visual observation of suicidal inmates ‘at least twice in every
27     thirty (30) minute period.’” Hayes found there was “no option in any [Department] policy
28     for constant and continuous observation of inmates at the highest risk for suicide.”
                                                      10
       FIRST AMENDED COMPLAINT                                                             20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.264 Page 11 of 25



 1            63.    Hayes’ Report set forth thirty-two actionable recommendations.
 2            64.    Hayes “strongly recommended that the [suicide prevention] policy be revised
 3     to include a more robust description of the requirements for both pre-service and annual
 4     suicide prevention training, to include the duration of each workshop and an overview of
 5     the required topics.”
 6            65.    Hayes “strongly recommended that possessions and privileges provided to
 7     inmates on suicide precautions should be individualized and commensurate with their
 8     level of risk.”
 9            66.    Hayes “strongly recommended that all . . . suicide prevention policies be
10     revised to include two levels of observation that specify descriptions of behavior
11     warranting each level of observation.” Additionally, “consistent with the standard of care,
12     an inmate identified as potentially suicidal (or placed on suicide precautions after hours
13     by non-mental health personnel) should be immediately referred to a mental health
14     clinician for completion of a suicide risk assessment.”
15            67.    Hayes strongly recommended “officials conduct a comprehensive physical
16     plant review of all jail cells utilized for the housing of suicidal inmates to ensure that they
17     are reasonably suicide-resistant.”
18            68.    The County, Gore, Frierson, Chief Medical Officer, Lee, and/or currently
19     unknown policymakers for the County and the Department on the issue of medical
20     services, knew of and failed to implement the foregoing recommendations, thus
21     substantially contributing to Ivan’s death.
22     C.     County’s and Department’s de Facto Customs and Practices Resulting in
23            Preventable Suicides in County Jails
24            69.    At the time of Ivan’s death, there had been—in addition to the deliberate
25     indifference described in the foregoing paragraphs—long-standing de facto customs and
26     practices of improperly and inadequately investigating jail deaths; covering up misconduct
27     resulting in jail deaths; and failing to discipline and train deputies and medical staff.
28            70.    The 2015/2016 San Diego County Grand Jury (“Grand Jury”) took issue with
                                                     11
        FIRST AMENDED COMPLAINT                                                             20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.265 Page 12 of 25



 1     the Jail Information Management System (“JIMS”), a database used for maintaining
 2     inmate records. Jail Staff reported having trouble sorting and retrieving information from
 3     the eleven-year old software. The lack of an accessible, central database contributes to
 4     improper and inadequate investigations and cover-ups.
 5              71.   The 2016/2017 San Diego County Grand Jury took issue with suicides in jails
 6     in San Diego. The Grand Jury found lacking “[a] continuous oversight of the suicide-
 7     prevention plan . . . to ensure that the suicide-prevention plan, the Policy and Procedures
 8     Manual (“P&PM”), and the facilities’ physical features are kept current with suicide
 9     methods used by the inmates.”
10              72.   The 2018/2019 San Diego Grand Jury also focused on mental-health issues
11     in County jails, including the high rate of suicides. The Grand Jury found (i) suicide is a
12     leading cause of death among inmates in local jails in the United States; (ii) San Diego
13     County jails have seen more than 120 deaths since 2007, including 30 suicides; and (iii)
14     County jails have been criticized many times over the past decade for their high suicide
15     rates.
16              73.   The County, Gore, Frierson, Chief Medical Officer, Lee, and/or currently
17     unknown policymakers for the County and the Department were, moreover, aware of the
18     following examples that resulted from a failure to coordinate and share critical medical
19     information among personnel:
20                    a. The 2008 suicide of Adrian Correa, a 21-year-old paranoid schizophrenic
21                       who had threatened to kill himself multiple times. The County’s Citizens’
22                       Law Enforcement Review Board (“CLERB”) expressed concern about a
23                       breakdown in communication during shift changes, stating: “A checklist
24                       that includes the status of at-risk inmates and the Department’s response
25                       plan would enhance continuity of care, monitoring and housing.” (The
26                       County and the Department rejected this recommendation.)
27                    b. On June 25, 2011, Daniel Sisson died from an acute asthma attack made
28                       worse by drug withdrawal. He lay dead for several hours before a fellow
                                                    12
        FIRST AMENDED COMPLAINT                                                         20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.266 Page 13 of 25



 1                   inmate found him. Due to lack of communication between jail staff, jail
 2                   staff had failed to monitor him.
 3                c. In September 2012, Bernard Victorianne suffered for five days from drug
 4                   overdose because the staff ignored available (yet unshared) medical
 5                   information that he had ingested a baggie of methamphetamine, and that
 6                   he was to return to the hospital immediately if he became symptomatic of
 7                   overdose. Mr. Victorianne was placed in segregation instead of in a
 8                   medical unit. He was eventually found dead face-down, naked in his cell.
 9                   Jail staff had failed to input critical medical information into the JIMS
10                   system.    And Jail staff had failed to communicate with each other
11                   regarding Mr. Victorianne’s medical alerts.
12                d. In 2014, former U.S. Marine Kristopher NeSmith committed suicide after
13                   the jail staff failed to treat Mr. NeSmith for his significant and known
14                   mental illness and a history of suicide attempts. When Mr. NeSmith was
15                   last seen alive about 10:00 p.m., a guard noticed a bedsheet fashioned into
16                   a rope as he was making a routine safety throughout the detention center.
17                   The deputy, without breaking stride, said something to the effect of,
18                   “NeSmith, what are you trying to do? Kill yourself? Take that thing
19                   down.” The deputy then failed to communicate this information to other
20                   jail staff or to call for psychiatric intervention. No other jail staff took any
21                   further action. Mr. NeSmith was later found dead, having hung himself.
22                e. In 2014, Ronnie Sandoval died in the Jail from drug overdose. Showing
23                   obvious symptoms of overdose, the nursing staff did not summon help or
24                   treat him for overdose. Nor did the nurses pass on information regarding
25                   Mr. Sandoval’s condition during the shift change. Mr. Sandoval died
26                   from drug intoxication.
27                f. In 2015, Ruben Nunez, a schizophrenic patient transferred from Patton
28                   State Hospital, died when jail doctors failed to treat a potentially lethal
                                                   13
       FIRST AMENDED COMPLAINT                                                            20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.267 Page 14 of 25



 1                    condition for water intoxication. The jail medical providers treating Mr.
 2                    Nunez failed to read his medical records and failed to input critical
 3                    medical information into JIMS. One of the psychiatrists testified she did
 4                    not know how to use JIMS to add “alerts,” meaning the most critical
 5                    information regarding a patient’s care. She testified she was never trained
 6                    to do this.
 7                 g. In 2016, Heron Moriarty was arrested after having a psychotic break.
 8                    Despite multiple warnings by family members, including twenty-eight
 9                    telephone calls by his wife, jail staff failed to communicate his condition
10                    to other jail staff and failed to provide him psychiatric care. On the sixth
11                    day, Mr. Moriarty was found dead in his cell, having hung himself.
12                 h. In 2016, Jason Nishimoto killed himself with a bedsheet on his fourth
13                    night in a County jail, the evening before he was scheduled to see a
14                    psychiatrist. His psychiatric condition was well known to the jail staff,
15                    who ignored it.
16                 i. In 2018, at least four suicides occurred in the Central Jail. Most notably,
17                    on October 8, 2018, an inmate killed himself the same day he was booked
18                    into Central Jail. He reportedly used food to suffocate himself while he
19                    was being housed in a unit designed for suicidal inmates.
20           74.   The County, Gore, Frierson, Chief Medical Officer, Lee, and/or currently
21     unknown policymakers for the County and the Department were aware of a long history
22     of their subordinates failing to conduct proper cell checks, including the following
23     examples:
24                 a. In the case of Mr. Sisson’s death in 2011, jail staff failed to check on Mr.
25                    Sisson for hours. Mr. Sisson died during drug withdrawal.
26                 b. In 2012, as Mr. Victorianne lay on his cell floor, naked and unconscious,
27                    none of the deputies conducted proper security check, soft counts, or hard
28                    counts. One deputy was told by an inmate that Mr. Victorianne was not
                                                   14
       FIRST AMENDED COMPLAINT                                                          20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.268 Page 15 of 25



 1                   breathing. This deputy kicked Mr. Victorianne, stated Mr. Victorianne
 2                   “twitched,” and left him to die in his cell.
 3                c. In 2014, Christopher Carroll, who was severely mentally ill, was placed
 4                   in segregation. While unobserved, Mr. Carroll had smeared blood on the
 5                   wall of his cell, urinated on the floor, and threw food and feces on the
 6                   ceiling before hanging himself. Jail staff failed to conduct proper cell
 7                   checks despite knowing about Mr. Carroll’s condition.
 8                d. In Mr. Nunez’s case, a deputy saw Mr. Nunez in his cell sitting in his own
 9                   vomit and urine. Despite seeing Mr. Nunez twice in this condition, this
10                   deputy failed to summon help or take Mr. Nunez to medical services. The
11                   deputy left Mr. Nunez in his cell to die.
12                e. In Mr. NeSmith’s case in 2014, a jail deputy saw Mr. NeSmith attempting
13                   suicide, but took no action to stop Mr. NeSmith or to call for psychiatric
14                   intervention.
15                f. In February of 2016, Richard Boulanger hung himself in his cell. His
16                   cellmate pressed the emergency all button, but no deputy came to the cell
17                   for approximately 20 minutes. A subsequent investigation revealed that
18                   one of the deputies did not break stride or look into Mr. Boulanger’s cell
19                   during a cell check. The investigation revealed that during cell checks,
20                   the deputy peered into each cell for approximately once second in
21                   violation of policy. The investigation further revealed a practice in which
22                   the deputies were turning off the sound of the emergency call buttons,
23                   lowering the volume, or muting the inmate intercom system so that no
24                   sound could be heard. Call buttons in many of the housing units did not
25                   function, which made no sound when pressed. The audio for the monitor
26                   in the jail tower did not function well so that it was difficult to hear tones
27                   and sounds from the monitor even when the volume was turned to the
28                   maximum level.
                                                  15
       FIRST AMENDED COMPLAINT                                                           20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.269 Page 16 of 25



 1                 g. In addition to these specific cases in which the County, Gore, Frierson,
 2                    Chief Medical Officer, Lee, and currently unknown policymakers for the
 3                    County and the Department were placed on notice, jail staff had
 4                    themselves notified the County that they were not conducting proper cell
 5                    checks and that glancing into a cell without breaking stride was routine
 6           75.   The County, Gore, Frierson, Chief Medical Officer, Lee, and/or currently
 7     unknown policymakers for the County and the Department have a long history of failing
 8     to investigate misconduct, failing to take appropriate remedial action, and covering up
 9     wrongdoing, including the following examples:
10                 a. In the case of Mr. Victorianne, the supervisors covered up wrongdoing by
11                    interfering with the investigation by preventing homicide investigators
12                    from interviewing the last deputies to see Mr. Victorianne alive. After his
13                    own staff issued a recommendation that certain staff members be
14                    reprimanded for lying, Gore refused to follow it.
15                 b. When Mr. NeSmith’s widow sued the County over his death, she cited to
16                    the San Diego CityBeat article titled “60 Dead Inmates” by Kelly Davis,
17                    an award-winning journalist who exposed the problem of the high death
18                    rates in County jails. County officials then targeted Davis, subpoenaing
19                    her to divulge all the information and sources she used for her story,
20                    including confidential discussions with attorneys about the wrongful
21                    death lawsuits. The County then filed a motion to compel. Instead of
22                    addressing the known problems in County jails, County officials targeted
23                    this journalist with the intent to silence any criticism and public attention.
24                 c. After the deaths of Mr. Nishimoto, Mr. Nunez, and Mr. Moriarty,
25                    Defendant Lee and Dr. Alfred Joshua (former San Diego Sheriff’s Chief
26                    Medical Officer) agreed with the County’s private mental-health
27                    contractor, Correctional Physicians Medical Group (“CPMG”), that they
28                    would make documents “non-discoverable” during litigation. The County,
                                                   16
       FIRST AMENDED COMPLAINT                                                            20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.270 Page 17 of 25



 1                   Lee, and Dr. Joshua withheld critical evidence from the families of these
 2                   decedents in order to keep the misconduct of the CPMG psychiatrists a
 3                   secret.
 4                d. The County’s investigative body, CLERB, which has the responsibility to
 5                   investigate all in-custody deaths and deputy misconduct, is underfunded
 6                   and understaffed.
 7                e. Those sitting on the actual board are volunteers, who are not required to
 8                   have previous special training or experience in investigations, or any other
 9                   relevant topics related to jail operations, Constitutional requirements, or
10                   law.
11                f. CLERB does not control its own budget. It cannot hire investigative staff
12                   itself, even when required to complete its work. It does not have any
13                   subpoena authority.
14                g. CLERB has never inspected a single jail facility in the 25 years of its
15                   existence.
16                h. By October of 2017, CLERB had fifty-nine open in-custody death
17                   investigations, including a death going back six years.
18                i. On November 11, 2017, CLERB announced it was summarily dismissing
19                   twenty-two death cases without review based on a one-year time limitation
20                   for imposing officer discipline, which is imposed by the County despite
21                   the fact that CLERB has publicly stated that “death cases and other
22                   complex investigations often take more than one year to complete.”
23                j. This problem was caused by a patter in which County jail officials would
24                   not report in-custody deaths to CLERB for months or nearly a year.
25                k. As a result of the understaffing and underfunding of CLERB and the delay
26                   in reporting, it is not able to meaningfully investigate misconduct of
27                   deputies before the expiration of the one-year statute of limitations.
28                   Deputies thus continue to engage in misconduct with impunity, including
                                                 17
       FIRST AMENDED COMPLAINT                                                         20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.271 Page 18 of 25



 1                    the failure to render medical care, to conduct proper cell checks, to
 2                    communicate/input vital information regarding detainees.
 3                 l. The failure to institute a working independent process for investigating
 4                    deputy misconduct has led to a culture where egregious violations of
 5                    policies leads to no discipline. As a result, deputies continue to violate the
 6                    Jail’s policies and procedures with respect to conducting proper cell
 7                    checks.
 8                 m. When it comes to medical personnel within the County jails, there is no
 9                    independent review by any outside individual, board, or agency—even
10                    when the misconduct or negligence leads to serious injury or death.
11     D.    Ivan’s Wrongful Death
12           76.   Defendant’s deliberately indifferent, intentional, and reckless conduct toward
13     Ivan’s health, safety, and welfare actually and proximately resulted in Ivan’s avoidable
14     suicide:
15                 a. Jail staff failed to appropriately and safely respond to and deal with Ivan,
16                    an individual under their care and custody who they knew was suffering
17                    from schizophrenia and was actively suicidal by, among other things,
18                    providing him with prompt access to a mental-health provider, diligently
19                    monitoring him, and ensuring he did not have access to a means to attempt
20                    suicide;
21                 b. The County and Department failed to provide the necessary resources and
22                    to adequately train their jail staff (both corrections and medical) to
23                    appropriately and safely respond to and deal with situations involving
24                    mentally ill and suicidal individuals;
25                 c. Jail staff failed to provide reasonable accommodations to Ivan in light of
26                    a known and/or perceived disability;
27                 d. The County, Gore, Frierson, Chief Medical Officer, Lee, and/or currently
28                    unknown supervisors for the County and the Department negligently hired,
                                                   18
       FIRST AMENDED COMPLAINT                                                            20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.272 Page 19 of 25



 1                      retained, controlled, and/or supervised the jail staff (both corrections and
 2                      medical) who substantially contributed to Ivan’s death;
 3           77.    As an actual and proximate result of Defendants’ tortious, as alleged herein,
 4     Ivan suffered damages prior to his death, including those arising from his pre-death pain
 5     and suffering, in an amount to be proven at trial. Ms. Palacios, moreover, suffered
 6     damages arising from Ivan’s wrongful death and the conscience-shocking deprivation of
 7     her parent-child relationship with Ivan.
 8                                   VI.      CAUSES OF ACTION
 9                                   FIRST CAUSE OF ACTION
10             42 U.S.C. § 1983 – Deliberate Indifference to Serious Medical Needs
11          (By Ivan’s Successor in Interest Against Currently Unknown Department
12                                              Personnel)
13           78.    All prior paragraphs are incorporated herein by this reference.
14           79.    Ms. Palacios asserts this cause of action as Ivan’s successor in interest.
15           80.    On March 18, 2020, Ivan was a pretrial detainee in Defendants’ custody.
16           81.    At all times relevant to this cause of action, Defendants were acting under
17     color of state law.
18           82.    On March 18, 2020, Defendants subjectively knew (or, objectively, should
19     have known) that Ivan faced serious medical risks and had serious medical needs,
20     including being actively suicidal.
21           83.    Despite this knowledge, Defendants were deliberately indifferent to Ivan’s
22     serious medical risks and needs by, among other things, failing to provide Ivan with
23     sufficient psychiatric care, providing Ivan with (or failing to confiscate from Ivan) the
24     means to complete suicide (a plastic bag), and leaving Ivan unmonitored for at least forty-
25     five minutes.
26           84.    By being deliberately indifferent to Ivan’s serious medical risks and needs,
27     Defendants violated Ivan’s Fourteenth Amendment right to be free from such deliberate
28     indifference as a pretrial detainee.
                                                    19
       FIRST AMENDED COMPLAINT                                                            20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.273 Page 20 of 25



 1           85.    As an actual and proximate cause of Defendants’ deliberate indifference to
 2     Ivan’s serious medical risks and needs, Ivan suffered damages prior to his death, including
 3     those arising from his pre-death pain and suffering, in an amount to be proven at trial.
 4           86.    Defendants, moreover, acted (or failed to act) in deliberate and/or reckless
 5     disregard of Ivan’s constitutionally protected rights. Plaintiff thus seeks an award of
 6     exemplary damages against these defendants in an amount sufficient to punish this
 7     conduct and to deter such conduct in the future.
 8                                  SECOND CAUSE OF ACTION
 9                                42 U.S.C. § 1983 – Monell Liability
10                        [By Ivan’s Successor in Interest Against County]
11           87.    All prior paragraphs are incorporated herein by this reference.
12           88.    Ms. Palacios asserts this cause of action as Ivan’s successor in interest.
13           89.    Ivan’s Fourteenth Amendment rights were violated, and he suffered damages,
14     as set forth in Plaintiff’s First Cause of Action.
15           90.    Ivan’s Fourteenth Amendment rights were violated as an actual and
16     proximate result of the County’s and the Department’s: (a) deliberate indifference to the
17     training needs of jail staff, including corrections and medical staff; and (b) a de facto
18     customs, practices, and polices of (i) failing to coordinate and share critical medical
19     information among jail staff; (ii)failing to conduct proper cell checks; (iii) failing to
20     investigate misconduct, take appropriate remedial action, and covering up wrongdoing.
21           91.    Defendants County, Gore, Frierson, Chief Medical Officer, and Lee were, at
22     the time of this incident, final policymakers for the County.
23           92.    By March 18, 2020, these final policymakers were well aware of the
24     countless deaths and injuries from denial of medical care, including preventable suicides.
25     A.    Deliberate Indifference to Training Needs Resulting in Constitutional
26           Violations
27           93.    These defendants and/or other currently unknown final policymakers for the
28     County and the Department have failed to maintain adequate and proper training necessary
                                                     20
       FIRST AMENDED COMPLAINT                                                           20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.274 Page 21 of 25



 1     to educate deputies and medical staff as to the Constitutional rights of inmates to prevent
 2     the consistent and systemic failure to provide medical care, especially to those facing
 3     mental illness and suicidality.
 4     B.     De Facto Customs, Policies, and Practices Resulting in Constitutional
 5            Violations
 6            i.     Failure to Coordinate and Share Critical Medical Information Among
 7                   Jail Staff
 8            94.    These final policymakers were well aware that jail staff were not properly
 9     documenting the chronic disease status of detainees, including major mental illnesses, and
10     suicidality. Jail staff thus needed training or re-training. They were also aware the JIMS
11     system was out-of-date and training on the system was inadequate to prevent the violation
12     of detainees’ constitutional rights.
13            95.    These final policymakers were well aware that there was a widespread
14     pattern and long history of failure to communicate detainees/patients’ critical medical
15     history to other staff.
16            96.    Even after these final policymakers were provided with official reports from
17     multiple organizations notifying them of these deficiencies and poor training, they failed
18     to adequately train jail staff to address the problems noted by these reviewing
19     organizations.
20            ii.    Failure to Conduct Proper Cell Checks
21            97.    At the time of this incident, these final policymakers knew jail staff were
22     conducting cell checks in a way that resulted in unnecessary harm and/or death to
23     detainees.
24            98.    These final policymakers knew jail staff had lied in the past about conducting
25     proper cell checks.
26            99.    These final policymakers knew jail staff had complained they had insufficient
27     time to conduct proper cell checks.
28            100. These final policymakers knew jail staff routinely failed to appropriately
                                                    21
        FIRST AMENDED COMPLAINT                                                          20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.275 Page 22 of 25



 1     monitor individuals suffering from mental illness, including those who were suicidal.
 2     C.     County’s Monell Liability
 3            101. Ivan’s Fourteenth Amendment rights were violated as an actual and
 4     proximate result of the County’s and the Department’s: (a) deliberate indifference to the
 5     training needs of jail staff, including corrections and medical staff; and (b) a de facto
 6     customs, practices, and polices of (i) failing to coordinate and share critical medical
 7     information among jail staff and (ii) failing to conduct proper cell checks.
 8            102. As an actual and proximate cause of the County’s and the Department’s
 9     deliberate indifference to training needs and the de facto customs, practices, and policies
10     resulting in constitutional violations alleged herein, Ivan suffered damages prior to his
11     death, including those arising from his pre-death pain and suffering, in an amount to be
12     proven at trial.
13                                   THIRD CAUSE OF ACTION
14                        42 U.S.C. § 1983 – Substantive Due Process Violation
15           (By Maria Palacios Against Currently Unknown Department Personnel)
16            103. All prior paragraphs, except those alleging mere negligence under the
17     Seventh and Eighth Causes of Action, are incorporated herein by this reference.
18            104. On March 18, 2019, Defendants knew Ivan had a history of suicide attempts
19     while in County jails, that Ivan had attempted suicide that morning, and that Ivan was
20     actively suicidal, including hearing command hallucinations to hurt and kill himself.
21            105. Defendants were not faced with rapidly evolving circumstances on March 18,
22     2019, in the sense that they needed to make split-second decisions. Rather, they had time
23     to deliberate and decide on how they were going to address Ivan’s serious medical risks
24     and needs.
25            106. Despites their knowledge of Ivan’s serious medical risks and needs, and the
26     fact that they had time to adequately address these risks and needs, Defendants allowed
27     Ivan to have a plastic bag and then left him unmonitored for at least forty-five minutes.
28     This shocks the conscience.
                                                    22
        FIRST AMENDED COMPLAINT                                                          20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.276 Page 23 of 25



 1           107. Ivan died as an actual and proximate result of Defendants’ conscious-
 2     shocking conduct.
 3           108. As an actual and proximate result of Ivan’s death, Ms. Palacios was deprived
 4     of her Fourteenth Amendment right as a parent to enjoy the familial companionship and
 5     society of her son.
 6           109. As a direct and foreseeable result of this denial of substantive due process,
 7     Plaintiff suffered economic and non-economic damages, in an amount to be determined at
 8     trial, including funeral expenses and loss of love, companionship, comfort, care, assistance,
 9     protection, affection, society, and moral support.
10           110. Defendants, moreover, acted (or failed to act) in deliberate and/or reckless
11     disregard of Plaintiff’s constitutionally protected rights. Plaintiff thus seeks an award of
12     exemplary damages against these defendants in an amount sufficient to punish this
13     conduct and to deter such conduct in the future.
14                                 FOURTH CAUSE OF ACTION
15                                          Wrongful Death
16           (By Maria Palacios Against Currently Unknown Department Personnel)
17           111. All prior paragraphs are incorporated herein by this reference.
18           112. At the time of his death, Ivan had no spouse or issue. Thus, Plaintiff, as
19     Ivan’s parent, has standing to assert a cause of action for the wrongful death of Ivan. See
20     Cal. Civ. Proc. Code § 377.60.
21           113. As alleged herein, Ivan died as a result of Defendants’ tortious conduct, to
22     wit, Defendants’ deliberate indifference to Ivan’s serious medical needs. Ivan’s death was,
23     therefore, “wrongful” for purposes of a claim for damages under California Code of Civil
24     Procedure section 377.60. See Estate of Prasad v. County of Sutter, 958 F. Supp. 2d 1101,
25     1118 (E.D. Cal. 2013).
26           114. As a direct and foreseeable result of Ivan’s wrongful death, Ms. Palacios
27     suffered economic and non-economic damages, in an amount to be determined at trial,
28     including funeral expenses and loss of love, companionship, comfort, care, assistance,
                                                    23
       FIRST AMENDED COMPLAINT                                                           20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.277 Page 24 of 25



 1     protection, affection, society, and moral support.
 2                                    VII. PRAYER FOR RELIEF
 3               115. Pursuant to the foregoing causes of action, Plaintiff prays for the following
 4     relief:
 5                     a.   on all causes of action, that judgment be rendered in favor of Plaintiff
 6                          and against Defendants;
 7                     b.   on all causes of action, that compensatory damages (including economic
 8                          and noneconomic damages) be awarded as permitted by federal and state
 9                          law, in amounts to be determined at trial;
10                     c.   on the First and Third Causes of Action, that punitive damages be
11                          awarded against the individual defendants to these causes of action, as
12                          permitted by federal law, and in an amount sufficient to deter and make
13                          examples out of these individuals, to be determined at trial;
14                     d.   reasonable attorney fees, expenses, and costs of suit pursuant to 42
15                          U.S.C. §§ 1988 and 12205; California Civil Code sections 52.1 et seq.;
16                          and California Code of Civil Procedure section 1021.5; and any other
17                          relevant statutory or case law; and
18     ///
19     ///
20     ///
21

22

23

24

25

26

27

28
                                                      24
        FIRST AMENDED COMPLAINT                                                             20cv0450
     Case 3:20-cv-00450-MMA-DEB Document 26 Filed 08/06/20 PageID.278 Page 25 of 25



 1                 e.   any and all other relief in law or equity to which Plaintiff may be entitled
 2                      and which this Court deems just and proper.
 3                              VIII. DEMAND FOR JURY TRIAL
 4           Pursuant to Rule 38 of the Federal Rules of Civil Procedure and the Seventh
 5     Amendment to the Constitution, Plaintiff hereby demands a trial by jury of this action.
 6

 7     Dated: August 6, 2020                         SINGLETON LAW FIRM, APC
 8                                                   By:   s/Trenton G. Lamere
 9                                                         Trenton G. Lamere
10

11     Dated: August 6, 2020                         HEPBURN,       HERNANDEZ,          &     JUNG
12                                                   TRIAL ATTORNEYS
13                                                   By:   s/Adam Hepburn
14                                                         Adam Hepburn
15

16                                                   Attorneys for Plaintiff Maria Palacios
17

18

19

20

21

22

23

24

25

26

27

28
                                                   25
       FIRST AMENDED COMPLAINT                                                            20cv0450
